             Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 1 of 9                           FILED
                                                                                           2021 May-18 PM 08:23
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                             UNITED STATES DITRCIT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

ANTHONY PIPPEN                                   CASE NO.:

       Plaintiff,

-vs-

EXPERIAN INFORMATION SOLUTIONS,
INC., and STATE FARM BANK, F.S.B.,

       Defendants.
                                     /

                                         COMPLAINT


        Plaintiff, Anthony Pippen, by and through the undersigned counsel, sues Defendants,

Experian Information Solutions, Inc., (hereinafter “Experian”), and State Farm Bank, F.S.B.

(hereinafter “State Farm Bank”) (hereinafter collectively “Defendants”), and in support thereof

respectfully alleges violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.

(“FCRA”).


                               PRELIMINARY STATEMENT

        1.      This is an action for actual damages, statutory damages, punitive damages, costs

and attorney’s fees brought pursuant to 15 U.S.C. § 1681 et seq. (“FCRA”).

        2.      Today in America there are three major consumer reporting agencies, Equifax,

Experian, and Trans Union.

        3.      Consumer reporting agencies that create consumer reports, like Equifax,

Experian, and Trans Union, are charged with using reasonable procedures designed to ensure the

maximum possible accuracy of the information they report. It is not enough for them to simply
             Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 2 of 9




parrot information they receive from furnishing entities, particularly where a consumer makes a

dispute about information reported.

        4.      When a consumer like Plaintiff disputes information through the agencies, those

disputes are transmitted to the party furnishing the information. The FCRA demands that each

party separately conduct a reasonable investigation of the consumer’s dispute and correct or

delete information they learn to be inaccurate or cannot otherwise verify.

        5.      The Consumer Financial Protection Bureau has noted, “experience indicates that

[CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau, Supervisory

Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017).



                                        JURISDICTION

        6.      The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28 U.S.C. §

1331.

        7.      Venue is proper in this Court pursuant to 28 U.S.C. §1391(b)(1).

        8.      Venue is proper in this District as Plaintiff is a resident in this District, the

violations described in this Complaint occurred in this District, and the Defendant’s transact

business within this District.

        9.      The Plaintiff is a natural person and resident of the State of Alabama, residing in

Jefferson County, Alabama.

        10.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c).

        11.     Upon information and belief, Experian is a corporation headquartered in the State

of California, authorized to do business in the State of Alabama through its registered agent, C T
           Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 3 of 9




Corporation System, located at 2 North Jackson Street, Suite 605, Montgomery, Alabama,

36104.

         12.   Upon information and belief, Experian is a “consumer reporting agency,” as

defined in 15 USC § 1681(f).

         13.   Upon information and belief, Experian is regularly engaged in the business of

assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

         14.   Upon information and belief, Experian disburses such consumer reports to third

parties under contract for monetary compensation.

         15.   Upon information and belief, State Farm Bank is a corporation headquartered in

the state of Illinois, located at State Farm Insurance, One State Farm Plaza, Bloomington, IL

61710, and which conducts business in the state of Alabama.

         16.   State Farm Bank is a corporation collecting an alleged obligation which arises out

of personal, family, or household transactions.

         17.   State Farm Bank is a corporation attempting to collect an alleged consumer debt

from the Plaintiff.

         18.   State Farm Bank is a “Furnisher of Information” as that term is used in 15 U.S.C.

§ 1681s-2.

         19.   The alleged debt that is the subject matter of this complaint is a “consumer debt”

as defined by U.S.C. § 1692(a)(5).

                                 FACTUAL ALLEGATIONS

         20.   Plaintiff is a natural person who is alleged to owe a debt to State Farm Bank.

         21.   Plaintiff has never had an account with State Farm Bank.
          Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 4 of 9




       22.     Upon information and belief, in or around February of 2017, State Farm Bank

began reporting an account on Plaintiffs Experian credit report.

       23.     Plaintiff does not owe the alleged debt.

       24.     In or around June of 2020, Plaintiff became aware of fraudulent accounts being

reported on his credit reports.

       25.     In June of 2020, Plaintiff filed an Identity Theft Police Report.

       26.     In June of 2020, Plaintiff mailed written dispute letters with attached Police

Report, to Experian, Equifax, and Trans Union concerning the fraudulent reporting.

       27.     In July of 2020 Plaintiff received dispute results from Trans Union and Equifax

removing all of the fraudulent accounts/inquires.

       28.     In October of 2020, Plaintiff mailed second dispute letter to Experian concerning

the fraudulent reporting.

       29.     Upon information and belief, in Ocotober of 2020, Experian notified State Farm

Bank of the dispute.

       30.     Upon information and belief, in October of 2020, State Farm Bank verrifed the

alleged debt and contined to report the account on Plaintiff’s Experian Credit Report.

       31.     State Farm Bank failed to report the proper information on Plaintiff’s credit

reports despite having been given ample notice of its error.

       32.     Experian kept the fraudulent account and inaccurate information on Plaintiff’s

credit report despite being notified that Plaintiff did not owe the alleged debt.

       33.     To date, Experian has failed to report the proper information on Plaintiff’s credit

report, despite having been given ample notice of its error.
           Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 5 of 9




        34.     As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

                     i. Increased auto re-finace rate;

                    ii. Lost opportunities to apply for credit while his credit is being negatively

                        affected;

                   iii. Loss of time;

                   iv. Mental anguish, stress, and other related impairments to the enjoyment of

                        life.

        35.     All conditions precedent to the filing of this action has occurred.



                                        CAUSES OF ACTION

                                             COUNT I
                            (Violation of the FCRA - As to Defendant,
                              Experian Information Solutions, Inc.)

        36.     Plaintiff re-alleges and fully incorporates paragraphs one (1) through thirty-five

(35) as if fully set out herein.

        37.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff.

        38.     As a result of this conduct, action, and inaction of Experian, the Plaintiff suffered

damages by delay in reapplying for credit, loss of credit, loss of the ability to purchase and

benefit from credit; and mental and emotional pain stemming from the anguish, humiliation, and

loss of time.
          Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 6 of 9




        39.    Experian’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In

the alternative, it was negligent, entitling the Plaintiff to recover under 15 USC § 1681o.

        40.    The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.

                                            COUNT II
                            (Violation of the FCRA - As to Defendant,
                              Experian Information Solutions, Inc.)

        41.    Plaintiff re-alleges and fully incorporates paragraphs one (1) through thirty-five

(35) above as if fully set out herein.

        42.    Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate information in

the Plaintiff’s credit file after receiving notice of such inaccuracies; by failing to conduct a

lawful reinvestigation; by failing to maintain reasonable procedures with which to filter and

verify disputed information in the Plaintiff’s credit file; and by relying upon verification from

sources it has to know are unreliable.

        43.    As a result of this conduct, action, and inaction of Experian, the Plaintiff suffered

damage by delay in reapplying for credit, loss of credit, loss of the ability to purchase and benefit

from credit; and mental and emotional pain stemming from the anguish, humiliation, and loss of

time.
          Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 7 of 9




       44.     Experian’s conduct, action, and inaction was willful, rendering it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant

to 15 USC § 1681n. In the alternative, it was negligent, entitling the Plaintiff to recover under 15

USC § 1681o.

       45.     The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.

                                            COUNT III
                            (Violation of the FCRA – as to Defendant,
                                     State Farm Bank, F.S.B.)

       46.     The Plaintiff re-alleges and incorporates paragraphs one (1) through thirty-five

(35) above as if fully set out herein.

       47.     State Farm Bank published the State Farm Bank representations to Experian, and

through Experian, to all of Plaintiff’s potential lenders on multiple occasions.

       48.     State Farm Bank violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of State Farm Bank’s representation; by failing to review all

relevant information regarding same; by failing to accurately respond to Experian and by failing

to permanently and lawfully correct its own internal records to prevent the re-reporting of the

State Farm Bank representations to the consumer reporting agencies.
          Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 8 of 9




       49.     State Farm Bank violated 15 U.S.C. §1681s-2(b) by continuing to furnish

inaccurate information to Experian after State Farm Bank had been notified that the information

was inaccurate.

       50.     State Farm Bank did not have any reasonable basis to believe that the Plaintiff

was responsible for the account reported in the State Farm Bank representation. It also had

substantial evidence by which to have verified that the Plaintiff was not the responsible party.

State Farm Bank knowingly chose to follow procedures which did not review, confirm, or verify

who the responsible party was for the debt in question. Further, even if State Farm Bank would

attempt to plea ignorance, it had all of the evidence and information with which to confirm and

recognize the Plaintiff was not the liable party.

       51.     As a result of this conduct, action, and inaction of State Farm Bank, the Plaintiff

suffered damage by delay in reapplying for credit, loss of credit, loss of the ability to purchase

and benefit from credit; and mental and emotional pain stemming from the anguish, humiliation,

and loss of time.

       52.     State Farm Bank’s conduct, action, and inaction was willful, render it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff to

recover actual damages under 15 U.S.C. § 1681o.

       53.     The Plaintiff is entitled to recover costs and attorney’s fees from State Farm Bank

in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, STATE FARM BANK, F.S.B., for statutory damages, punitive
          Case 2:21-cv-00697-RDP Document 1 Filed 05/18/21 Page 9 of 9




damages, actual damages, costs, interest, attorney fees, enjoinder from further violations of these

parts and any other such relief the Court may deem just and proper.



                                            Respectfully submitted,

                                             /s/ Ike Gulas
                                             Ike Gulas, Esquire
                                             Alabama Bar No.:0576S82T
                                             Morgan & Morgan, P.A.
                                             2031 2nd. Ave. N.,
                                             Birmingham, AL 35203
                                             Telephone: (205) 517-6858
                                             Facsimile: (205) 517-6878
                                             IGulas@ForThePeople.com
                                             Local Counsel for Plaintiff


                                              /s/ Jason R. Derry
                                              Jason R. Derry
                                              Florida Bar No.: 0036970
                                              Morgan & Morgan, Tampa, P.A.
                                              One Tampa City Center
                                              201 North Franklin Street, 7th Floor
                                              Tampa, FL 33602
                                              Telephone: (813) 223-5505
                                              Facsimile: (813) 257-0577
                                              jderry@ForThePeople.com
                                              jkneeland@ForThePeople.com
                                              eshillinglaw@ForThePeople.com
                                              smcgee@ForThePeople.com
                                              Attorney for Plaintiff
